Citation Nr: 0623063	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  05-14 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative changes of 
the knees.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1978 through 
April 1981 and August 1981 through September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.



FINDING OF FACT

Degenerative changes of the knees were not demonstrated in-
service, or to a compensably disabling degree within one year 
of separation from active duty.


CONCLUSION OF LAW

Degenerative changes of the knees were not incurred in or 
aggravated by active military service, and they may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations. 
38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 2004 
correspondence fulfill the provisions of 38 U.S.C.A. 
§ 5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  The failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disability on 
appeal is harmless because the preponderance of the evidence 
is against the appellant's claim for service connection.  
Hence, any questions as to the appropriate disability rating 
or effective date to be assigned are moot.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim. 

Background

In June 1978, service medical records indicated the veteran 
complained of bilateral knee cramping.  Physical examination 
revealed normal findings.  Later than month he reported a 
stinging left knee pain while walking.  The examiner notated 
there was mild crepitus in the left knee, but no swelling or 
entrapment.  X-rays showed the knees to be within normal 
limits.  The diagnosis was chondromalacia.

July 1978 service medical records indicate the veteran 
complained of a six week history of bilateral knee pain.  The 
veteran stated that currently, his knees were not bothering 
him.  The impression was bilateral chondromalacia.

In October 1978, the veteran complained of bilateral knee 
pain for the past five months.  The veteran reported that he 
often fell to his knees while training.  The examiner notated 
the range of motion was good, and there was no swelling.  The 
knees felt normal to touch.  A June 1978 X-ray was noted to 
show that everything was within normal limits.  The 
assessment was chondromalacia.

In December 1978, service medical records indicated the 
veteran complained of bilateral knee pain, and that his knees 
were locking.  The assessment was chondromalacia since June 
1978.

In July 1979, the veteran was again treated for 
chondromalacia of the knees which "had been present over the 
prior year and a half."

In October 1979, the veteran complained of pain in the right 
knee and both knees shaking after running.  A history of 
chondromalacia of the right knee was noted.  The assessment 
was chondromalacia of the right patella.  A subsequent 
October 1979 assessment was conducted by the examiner who 
concluded the veteran had normal knees.

An August 1984 separation examination notated no complaints, 
treatment or diagnosis pertaining to a bilateral knee 
disability.  The veteran self-reported that he did not have 
or ever have swollen or painful joints, trick or locked 
knees.  The examiner notated nothing significant in the 
physician's summary.

In December 2004, the veteran underwent a VA examination.  
The veteran reported he had recurring bilateral knee pain and 
over the years it has progressively worsened.  The veteran 
currently reported intermittent, sharp, severe pain which was 
localized along the lateral aspect of both knees.  Following 
a physical examination the diagnosis was minimal degenerative 
changes of both knees.  The examiner opined the veteran's 
current knee conditions were less likely than not related to 
bilateral knee pain while in service.  The current findings 
of minimal degenerative changes were most likely due to his 
18 years of being an awning installer, climbing up ladders 
and being on his knees.  The examiner further opined that 
repetitive small insults over time secondary to his 
occupation were the major contributing factor supported by 
the current findings on x-ray.  



Criteria

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from any injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Analysis

In this case, while chondromalacia was shown for over a year 
and a half in-service, there is no competent evidence has 
been submitted showing that the veteran currently suffers 
from chondromalacia, or that the currently diagnosed 
degenerative changes of the knees are related to service.  
Indeed, in December 2004, a VA examiner found no such 
relationship.  No other post-service medical records have 
been provided. Moreover, presumptive service connection is 
not warranted because there is no competent evidence of a 
compensably disabling degenerative arthritis within the first 
year after separation from active duty service.  At best, the 
evidence shows a considerable length of time between the 
veteran's separation from service and the initial diagnosis 
of  minimal degenerative changes to the knees.  Given the 
over twenty years between the veteran's separation from 
active duty and the diagnosis of degenerative changes, the 
preponderance of the competent evidence of record is against 
finding a continuity of objectively verifiable 
symptomatology.  38 C.F.R. § 3.303(d); Maxson v. West, 12 
Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) 
(Service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service.)

Finally, none of the competent medical evidence of record 
indicates that the veteran's current claimed knee problems 
are related to in-service activities.  There is no competent 
evidence that links the current disorder to service.  There 
are no post-service medical records indicating any 
complaints, treatment, or diagnosis of a bilateral knee 
disability.  Hence, the Board concludes that the 
preponderance of the evidence is against finding a link 
between any current knee disability and the appellant's 
active duty service.  Consequently, the claim of entitlement 
to service connection for degenerative changes of the knees 
is denied.  

Since the preponderance of the competent evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to degenerative changes of the knees is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


